                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                        Plaintiff,

                v.                                               Case No. 20-C-561

MARK JENSEN, et al.,

                        Defendants.


                                        SCREENING ORDER


        Plaintiff Brandon Bradley Sr., who is currently serving a state prison sentence at Columbia

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. In a previous order, the court dismissed Plaintiff’s

amended complaint for failing to comply with Rules 8, 18, and 20 of the Federal Rules of Civil

Procedure and directed Plaintiff to file an amended complaint curing the defects in the original.

Plaintiff filed a motion for leave to file an amended complaint on May 18, 2020. The court will

grant Plaintiff’s motion and screen the amended complaint pursuant to 28 U.S.C. § 1915A.

                                     SCREENING OF THE COMPLAINT

        The court has a duty to review the complaint and dismiss the case if it appears that the

complaint fails to state a claim upon which relief can be granted. See Hoskins v. Polestra, 320

F.3d 761, 763 (7th Cir. 2003). In screening a complaint, I must determine whether the complaint

complies with the Federal Rules of Civil Procedure and states at least plausible claims for which

relief may be granted. To state a cognizable claim under the federal notice pleading system, Plaintiff

is required to provide a “short and plain statement of the claim showing that [he] is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). It must be at least sufficient to provide notice to each defendant of what he or



         Case 1:20-cv-00561-WCG Filed 05/27/20 Page 1 of 6 Document 20
she is accused of doing, as well as when and where the alleged actions or inactions occurred, and the

nature and extent of any damage or injury the actions or inactions caused.

        A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The

pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S.

at 555). “The tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above the

speculative level.” Id. at 555 (internal quotations omitted).

                                   ALLEGATIONS OF THE COMPLAINT

        Plaintiff alleges that, after he was attacked by RHU staff, he submitted green and blue slips

for medical attention and mental health treatment on June 2, 2018. He claims he informed Jensen

and Vick that he had been groped and beaten by Sgt. Beahm; he had been tazed; he had cuts on

his arms, legs, back, and face; and he needed medical attention. He also informed them that he

smeared feces and that he was not being fed. Vick responded that she notified Lt. Nelson of the

sexual assault and physical assault.

        Plaintiff smeared pen ink into his wounds to get medical attention, and Jensen would not

pull him out. Plaintiff alleges that when Nurse Kacyon came on the tier, he told her that Sgt.

Beahm had attacked him but she did not report it or take action. He alleges he also wrote Crystal


                                                       2

          Case 1:20-cv-00561-WCG Filed 05/27/20 Page 2 of 6 Document 20
Marchant about the attack, and she refused to provide him with medical attention. Plaintiff claims

Marchant, Jensen, Vick, and Kacyon entered fabricated evidence in his HSU file.

                                     THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff claims Jensen, Vick, Marchant, and

Kacyon were deliberately indifferent to his serious medical needs by refusing to provide him with

medical attention. The Supreme Court in Estelle v. Gamble held that deliberate indifference to

serious medical needs of prisoners constitutes the unnecessary and unwanton infliction of pain

proscribed by the Eighth Amendment. 429 U.S. 97, 104 (1976). Plaintiff’s allegations that these

defendants ignored his complaints and failed to provide him with medical treatment are sufficient,

at the pleadings stage, to state a claim under this principle of law. Accordingly, Plaintiff may

proceed on deliberate indifference claims against Jensen, Vick, Marchant, and Kacyon.

       Plaintiff also asserts that Vick, Kacyon, Marchant, and Jensen failed to protect him after

he informed them that he had been sexually and physically assaulted and violated federal Prison

Rape Elimination Act standards. Although the purpose of the PREA is to reduce the occurrence

of rape and sexual abuse in prisons, nothing in the language of the Act suggests that it was intended

to create a private right of action. See Rivera v. Drake, No. 09-CV-1182, 2010 WL 1172602, at

*3 (E.D. Wis. Mar. 23, 2010). Accordingly, Plaintiff’s allegation that he suffered a PREA

violation does not state a claim. Prison officials have a duty to protect inmates from violence when

they are aware that the inmate faced a “substantial risk of serious harm” and “disregard[ed] that



                                                 3

         Case 1:20-cv-00561-WCG Filed 05/27/20 Page 3 of 6 Document 20
risk by failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 823, 832

(1994). Damages for “a deliberate indifference claim cannot be predicated merely on knowledge

of general risks of violence.” Weiss v. Cooley, 230 F.3d 1027, 1032 (7th Cir. 2000). In this case,

Plaintiff alleges that he only complained to the defendants about an incident that had already

occurred. Plaintiff’s amended complaint does not contain any allegations that these defendants

were aware of a specific or impending threat to Plaintiff’s safety. See Pope v. Shafer, 86 F.3d 90,

92 (7th Cir. 1996). Accordingly, Plaintiff’s claim against these defendants must be dismissed.

       Plaintiff asserts that Kacyon, Jensen, Marchant, and Vick covered up their misconduct by

altering documents in his HSU file, but he does not identify what documents were altered.

Plaintiff’s bare allegations that these defendants violated his constitutional rights by altering

documents in his file are not sufficient to state a constitutional claim. Accordingly, Plaintiff cannot

proceed on this claim against the defendants.

       Finally, to the extent Plaintiff asserts Beahm violated his constitutional rights by assaulting

him, Plaintiff has been permitted to proceed on this claim in Case No. 20-C-82. As a result,

Plaintiff cannot proceed on this claim in this case. The court finds that Plaintiff may proceed on

deliberate indifference claims against Kacyon, Jensen, Marchant, and Vick.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to file an amended

complaint (Dkt. No. 19) is GRANTED. The Clerk is directed to detach and e-file the amended

complaint (Dkt. No. 19-1).

       IT IS FURTHER ORDERED that Plaintiff’s motion for leave to file an amended

complaint (Dkt. No. 16) is DENIED as moot.

       IT IS FURTHER ORDERED that Sergeant Beahm is DISMISSED as a defendant.




                                                  4

         Case 1:20-cv-00561-WCG Filed 05/27/20 Page 4 of 6 Document 20
       IT IS FURTHER ORDERED that pursuant to an informal service agreement between

the Wisconsin Department of Justice and this court, copies of Plaintiff’s amended complaint and

this order are being electronically sent today to the Wisconsin Department of Justice for service

on the state defendants.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this court, the defendants shall file a responsive pleading

to the complaint within sixty days of receiving electronic notice of this order.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following address:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

                                                     5

         Case 1:20-cv-00561-WCG Filed 05/27/20 Page 5 of 6 Document 20
       In addition, the parties must notify the Clerk of Court of any change of address. Failure to

do so could result in orders or other information not being timely delivered, thus affecting the legal

rights of the parties. Therefore, failure to provide your correct address could result in dismissal of

your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 27th day of May, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                  6

         Case 1:20-cv-00561-WCG Filed 05/27/20 Page 6 of 6 Document 20
